DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the amendment filed on 1/03/2022. 
Status of Claims
2.	Claims 1, 2, 4-8, 11-17 are pending.
	Claims 3, 9 and 10 are canceled.
	
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Toya (USPPGPub N 20120030554, referred to as Toya), and further in view of Rogers (USPPGPub N 20050229227, referred to as Rogers).
Regarding claims 1 and 11:
An electronic device, comprising: 

Toya teaches an input interface configured to receive a user input, (Toya, the mobile phone 4 has a remote control function for remotely operating the user-side television 2, [0110], Fig. 3/items 1, 2, 3 and 4); 
Toya does not specifically teach a memory storing at least one bookmark information including an image for bookmarking content, However, Rogers teaches the book marking process wherein the file passes across the Internet to the System where a record will be logged/bookmarked for a subscriber to later visit the System's web site to process and the bookmark information includes an image, [0144], Figs. 22 and 23. 
Toya teaches an output interface configured to include at least one of a display and a speaker, (Toya, Fig. 2/items 13 and 14); and 
Toya teaches a processor electrically connected with the communication interface, the input interface, the memory, and the output interface, (Toya, the control section 10 includes, as functional blocks, a content selecting section 20, a content retrieval section 21, a content output section 22, the position specifying section 23, a feature information 
wherein the processor is configured to: 
Toya in view of Rogers teaches display a user interface (UI) including at least one bookmark information, and when a bookmark information is selected from the UI based on a user input received via the input interface, display related information associated with an image included in the selected bookmark information via output interface, (Rogers, User interface shown in Fig. 22 including bookmark information for image 590 and related information associated with the image (name and price) and selected bookmark information shown in Fig. 23.
Toya in view of Rogers teaches wherein the related information includes at least one of object information associated with at least one object included in the image of the selected bookmark and place information associated with a place included in the image of the selected bookmark, (Rogers, related information associated with the product couch included name of the product, price and the product's SKU or Style number, time of selection, television program, a set-top identification code uniquely tying the subscriber to the selection, and episode information is sent back through the set-top box to the digital network which will maintain a connection to the Internet/place channel or episode, [0144], Fig. 23, [0075]).

Regarding claims 2 and 12:
Toya in view of Rogers teaches the electronic device of claim 1, wherein the processor is further configured to control to receive the related information from an external server, (Rogers, the file/related information passes across the Internet to the System where a record will be logged/bookmarked for a subscriber to later visit the System's web site to process a sales transaction of the item selected from the television program, [0144], Figs. 1-3 and 6).
Regarding claims 4, 13 and 14:
The electronic device of claim 1, wherein the processor is further configured to: 
Toya in view of Rogers teaches display broadcasting content via the output interface, when an input for generating bookmark information is received, obtain an image of the displayed broadcasting content as the bookmark information based on a time at which the input is received, and request the related information by transmitting the bookmark information to an external server via the communication interface, (Rogers, the Media File containing the product data and location information is only broadcast to 
Regarding claim 5:
Toya in view of Rogers teaches the electronic device of claim, wherein the processor is further configured to display channel information for the broadcasting content corresponding to the selected bookmark information with the related information, (Rogers, Fig. 23/channel information, Figs. 13-15).
Regarding claim 6:

Regarding claim 7:
Toya in view of Rogers teaches the electronic device of claim 5, wherein the3KIM et al. Application No. 16/758,562Amendment Accompanying Request for Continued Examinationprocessor is further configured to, when a user input for selecting channel information is received, display the broadcasting content corresponding to the selected channel information, (Rogers, the electronic commerce site is the establishment of a link between a particular product and a particular program or program episode that features the product, abstract, Fig. 23/TV guide; allowing the user to select a video program by name and view the product subset for the program so that a user may easily locate and purchase products shown on the selected program, [0020]).
Regarding claims 8, 15 and 17:
Toya in view of Rogers teaches the electronic device of claim 1, wherein the processor is further configured to display information associated with a service provider for the broadcasting content corresponding to the selected bookmark information, (Rogers, Fig. 23/ service provider “TV shopping” provider).
Regarding claim 16:
.
Response to Arguments
4.	Applicant's arguments filed 01/03/2022 related to claims 1, 2, 4-8, 11-17 have been fully considered but are moot in view of the new ground of rejection.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        February 11, 2022